United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-97
Issued: March 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 21, 2013 appellant, through counsel, filed a timely appeal of the August 28,
2013 decision of the Office of Workers’ Compensation Programs (OWCP) which denied
modification of a decision denying his claim. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 18, 2012 appellant, then a 65-year-old forestry technician, filed a traumatic
injury claim alleging that on April 19, 2012 while dismantling fire pits and lifting and removing
large rocks he felt a burning pain in the right shoulder. Appellant stopped work on June 4, 2012.
In a witness statement, Dorothy Carrejo reported that on April 19, 2012 she and appellant were at
Valle Tio Vinces Campground assigned to a seasonal cleanup and were removing fire pits. She
indicated that appellant picked up large rocks and removed a trailer load of rocks from the area
and reported that his arm was hurting. Appellant’s position was a temporary appointment which
was terminated on October 9, 2012 due to motor vehicle misconduct.
Appellant was treated by Dr. Ronney L. Ferguson, a Board-certified orthopedist, from
October 11, 2011 to June 1, 2012, for right shoulder pain. In reports dated October 11, 2011 to
March 9, 2012, Dr. Ferguson noted that appellant was progressing well after undergoing
arthroscopic surgery to repair a right rotator cuff tear. He diagnosed right shoulder rotator cuff
tear, status post rotator cuff repair and decompression.2 Dr. Ferguson noted that on January 17,
2012 appellant reported increased pain in his shoulder after lifting a heavy object from his
pickup truck but improved after physical therapy. On April 23, 2012 appellant was treated by
Dr. Ferguson for right shoulder pain. He noted reinjuring his right shoulder after the repair of his
right rotator cuff and now experienced weakness and pain. Dr. Ferguson noted findings upon
physical examination of limited range of motion on abduction and positive Hawkins sign. He
diagnosed probable rotator cuff retear of the right shoulder. In a June 1, 2012 report,
Dr. Ferguson noted findings of positive Hawkins sign and pain with abduction. He diagnosed
tear of the rotator cuff and biceps tendon of the right shoulder. In a June 1, 2012 work status
report, Dr. Ferguson noted that appellant was to remain off work for six weeks. A magnetic
resonance imaging (MRI) scan right shoulder arthrogram dated May 29, 2012 revealed full
thickness rotator cuff tear involving the anterior half of the supraspinatus tendon, full thickness
and partial width tear involving a small portion of the mid portion of the infraspinatus tendon and
a complete tear of the long head of the biceps tendon. Appellant submitted a tailgate safety
meeting form dated April 16 to 20, 2012 which identified procedures to reduce hazards for crew
members.
By letter dated July 10, 2012, OWCP advised appellant of the type of factual and medical
evidence needed to establish his claim.
Appellant submitted a July 25, 2012 OWCP questionnaire and reported injuring his right
shoulder while working at a camp ground lifting and removing large heavy rocks. He reported a
strong burning sensation immediately after the lifting incident. In an undated statement,
appellant noted injuring his right shoulder on April 19, 2012 while dismantling fire pits at a
campsite. He reported while loading heavy rocks he experienced a sharp stabbing pain on the
right shoulder. Appellant reported seeking treatment from Dr. Ferguson on April 23, 2012 and
undergoing an MRI scan of the right shoulder which revealed a right rotator cuff and biceps

2

The record indicates that appellant had prior injury claims, including a June 23, 2011 right shoulder injury.
These other claims are not presently before the Board.

2

tendon tear. In a work status report dated June 15, 2012, Dr. Ferguson returned appellant to light
duty with restrictions.
In a decision dated August 22, 2012, OWCP denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish that the claimed condition was causally related
to the established work events.
On August 5, 2013 appellant requested reconsideration. In an undated statement, he
reiterated the factual account of his injury on April 19, 2012. Appellant submitted letters dated
August 24, 2012 to January 28, 2013 to OWCP disputing the August 22, 2012 decision denying
his claim for compensation. He also submitted evidence previously of record.
Appellant submitted a September 10, 2012 report from Dr. Ferguson who treated him for
right shoulder pain. Dr. Ferguson noted that appellant reinjured his right and left shoulders.
Appellant reported reinjuring his right shoulder several months ago when he was moving rocks
at work. Dr. Ferguson noted that appellant had an MRI scan of the left shoulder which revealed
a rotator cuff tear and an MRI scan of the right shoulder which showed a tear of the rotator cuff.
He noted findings of positive Hawkins sign in the right shoulder with limited range of motion on
abduction. Dr. Ferguson diagnosed rotator cuff tear of the right shoulder and recommended
arthroscopic surgery.
In a decision dated August 28, 2013, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.4
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
3

Gary J. Watling, 52 ECAB 357 (2001).

4

T.H., 59 ECAB 388 (2008).

3

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
In the instant case, it is not disputed that appellant worked as a forestry technician and
that on April 19, 2012 he was dismantling fire pits and lifting and removing large rocks at a
campsite. It is also not disputed that he was diagnosed with right full thickness rotator cuff tear
of the supraspinatus tendon, the infraspinatus tendon and a complete tear of the biceps tendon.
However, appellant has not submitted sufficient medical evidence to establish that his diagnosed
right shoulder conditions were caused or aggravated by the April 19, 2012 work incident. On
July 10, 2012 OWCP advised him of the type of medical evidence needed to establish his claim.
Appellant did not submit a rationalized medical report from a physician sufficiently explaining
how the incident caused or aggravated a diagnosed medical condition.
Appellant submitted an April 23, 2012 report from Dr. Ferguson who treated him for
right shoulder pain. He reported reinjuring his right shoulder after the surgical repair of the right
rotator cuff. Dr. Ferguson noted limited range of motion on abduction and positive Hawkins
sign. He diagnosed probable rotator cuff retear of the right shoulder. Similarly, in a
September 10, 2012 report, Dr. Ferguson diagnosed rotator cuff tear of the right shoulder.
Appellant reported reinjuring his right shoulder several months ago when he was moving rocks
while at work. Dr. Ferguson noted an MRI scan of the right shoulder which showed a tear of the
rotator cuff. The Board finds that, although Dr. Ferguson supported causal relationship, he did
not provide medical rationale explaining the basis of his opinion regarding the causal
relationship between appellant’s diagnosed conditions and the employment incident.6 For
instance, the physician failed to explain how moving rocks would cause the diagnosed right
rotator cuff tear and why the condition was not attributable to a prior injury or to any other
nonwork factors.
In a June 1, 2012 report, Dr. Ferguson noted findings and diagnosed tear of the rotator
cuff and biceps tendon of the right shoulder. In a June 1, 2012 work status report, he noted that
appellant was to remain off work for six weeks. In a June 15, 2012 work status report,
Dr. Ferguson returned appellant to light duty with restrictions. However, these reports are
insufficient to establish the claim as he did not specifically address whether appellant’s
employment activities on April 19, 2012 caused or aggravated a diagnosed medical condition.7
Other reports from Dr. Ferguson predated the claimed traumatic injury of April 19, 2012.
The remainder of the evidence, including an MRI scan of the right shoulder fail to
provide an opinion on the causal relationship between appellant’s job and his diagnosed right

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

7

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

shoulder condition. For this reason, this evidence is not sufficient to meet appellant’s burden of
proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.8 Appellant failed to submit such evidence, and OWCP
therefore properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.

8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the August 28, 2013 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: March 25, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

